 


116 S4748 IS: Correctional Facility Disaster Preparedness Act of 2020
U.S. Senate
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS2d Session 
S. 4748 
IN THE SENATE OF THE UNITED STATES 
 
September 29, 2020 
Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To require the Bureau of Prisons to submit to Congress an annual summary report of disaster damage, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Correctional Facility Disaster Preparedness Act of 2020. 2.DefinitionsIn this Act, the term major disaster means a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).  
3.Bureau of Prisons annual summary report of disaster damage 
(a)In generalThe Bureau of Prisons shall submit to the Committee on Appropriations, the Committee on the Judiciary, and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Appropriations, the Committee on the Judiciary, and the Committee on Homeland Security of the House of Representatives an annual summary report of disaster damage on the scope of physical damage from a major disaster on each Bureau of Prisons facility and its contract prisons impacted or struck by a major disaster that explains the effects of the damage on inmates, including— (1)the ability of the Bureau of Prisons and its contract prisons to uphold the health, safety, and civil rights of the correctional population; 
(2)access to medical care, food, drinkable water, personal protective equipment, and personal hygiene products; (3)whether using home confinement or early release was considered; 
(4)access to uninterrupted visitation with legal counsel and visitors; (5)access to appropriate accommodations for inmates with disabilities; 
(6)use of Federal funding to restore disaster-damaged correctional facilities; and (7)the impact on staffing, equipment, and financial resources to carry out facility-specific emergency preparedness plans.  
(b)Corrective action planThe report required under subsection (a) shall include agency corrective actions that the Bureau of Prisons will take to improve and modernize emergency preparedness plans, as they relate to natural disasters, extreme weather, and public health emergencies. (c)RecommendationsThe report required under subsection (a) shall include specific legislative rec­om­men­da­tions to Congress for improving emergency preparedness plans within the Bureau of Prisons.  
4.National Institute of CorrectionsSection 4351 of title 18, United States Code, is amended— (1)in subsection (c)— 
(A)in the matter preceding paragraph (1), by striking ten and inserting 13; and (B)by adding at the end the following: 
 
(3)One shall have served a sentence in either a Federal or State correctional facility or have a professional background advocating on the behalf of formerly incarcerated individuals. (4)One shall have a background as an emergency response coordinator that has created an emergency management accreditation program. 
(5)One shall have an educational and professional background in public health working with communicable diseases.; and (2)by adding at the end the following: 
 
(i)Report 
(1)DefinitionIn this subsection, the term major disaster means a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).  (2)ReportNot later than 2 years after the date of enactment of this subsection, the Board shall publish a report that includes— 
(A)an examination of how selected States and territories are operating and improving emergency and evacuation procedures at correctional facilities during a major disaster, including— (i)the extent of eliminating barriers to medical care, food, drinkable water, personal protective equipment, and personal hygiene products; 
(ii)the extent of using home confinement or early release; (iii)the extent of continuing uninterrupted access between inmates and their legal counsel and visitors; 
(iv)the extent to which correctional facilities provide appropriate accommodations for inmates with disabilities; (v)the extent to which governments use Federal funding to restore State, local, and territorial correctional facilities damaged; and 
(vi)the extent to which correctional institutions incorporate risk management best practices and relevant standards for emergency preparedness; and (B)recommendations for congressional action to enhance Federal, State, and local cooperation to build local resiliency and implement emergency preparedness plans and recovery efforts. 
(3)Technical assistanceNot later than 2 years after the date of enactment of this subsection, the Board shall update technical assistance, training programs, seminars, and workshops to include how correctional facilities can incorporate in their emergency preparedness plans and recovery efforts— (A)inmate access to medical care, food, drinkable water, personal protective equipment, and personal hygiene products; 
(B)consideration by staff of using home confinement or early release; (C)inmate access to uninterrupted visitation with legal counsel and visitors; 
(D)inmate access to appropriate accommodations for inmates with disabilities; (E)use of Federal funding to restore disaster-damaged correctional facilities; and 
(F)incorporation by staff of risk management best practices to enhance emergency preparedness plans..  